                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 17-5868-MWF (KS)                                        Date: December 28, 2018
Title      Natalio Trevizo v. S. Webster et al




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On August 8, 2017, Plaintiff, a prisoner incarcerated at the Federal Correctional
Institution at Lompoc, California (“FCI-Lompoc”) and proceeding pro se, filed a civil
rights complaint pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971), concerning, inter alia, Plaintiff’s exposure to, and
contraction of, an infectious medical disease and his subsequent medical treatment. (Dkt.
No. 1.) On July 31, 2018, the Court dismissed the Complaint with leave to amend and
ordered Plaintiff to file a First Amended Complaint correcting the defects identified by
the Court no later than August 30, 2018. (Dkt. No. 19.) On August 27, 2018, Plaintiff
filed a First Amended Complaint (the “FAC”). (Dkt. No. 23.) On September 6, 2018,
the Court dismissed the First Amended Complaint and ordered Plaintiff to file a Second
Amended Complaint within 30 days, i.e., no later than October 6, 2018. (Dkt. No. 25.)

       On September 10, 2018, Plaintiff sent the Clerk a document entitled “Power of
Attorney,” which did not reference the case caption, case number, or any of the factual
allegations of Plaintiff’s earlier pleadings, and the Court ordered the document rejected
and returned. (Dkt. No. 26.) On October 22, 2018, the Court issued an Order to Show
Cause why the case should not be dismissed for Plaintiff’s failure to file a Second
Amended Complaint. (Dkt. No. 27.) On November 16, 2018, Plaintiff filed a Second
Amended Complaint. (Dkt. No. 28.) On November 20, 2018, the Court dismissed the
Second Amended Complaint and ordered Plaintiff to file a Third Amended Complaint by
December 11, 2018, and warned Plaintiff that his failure to do so could result in a


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 17-5868-MWF (KS)                                      Date: December 28, 2018
Title      Natalio Trevizo v. S. Webster et al


recommendation of dismissal pursuant to Rule 41(b) of the Federal Rules of Civil
Procedure. (Dkt. No. 29.)

      More than two weeks have passed since Plaintiff’s Third Amended Complaint was
due, and Plaintiff has not filed the Third Amended Complaint, notified the Court of a
change of address, or otherwise communicated with the Court about this case.

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be
subject to involuntary dismissal if a plaintiff “fails to prosecute or to comply with these
rules or a court order.” Accordingly, the Court could properly recommend dismissal of
the action for Plaintiff’s failure to timely comply with the Court’s November 20, 2018
Order.

       However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE
on or before January 18, 2019, why the Court should not recommend that this action be
dismissed for failure to prosecute. Plaintiff may discharge this Order by filing: (1) a
request for an extension of time to file a Third Amended Complaint and a declaration
signed under penalty of perjury, explaining why he failed to comply with the Court’s
November 20, 2018 order; or (2) a Third Amended Complaint. Alternatively, if Plaintiff
does not wish to pursue this action, he may dismiss the Complaint without prejudice by
filing a signed document entitled “Notice Of Voluntary Dismissal” pursuant to Rule
41(a)(1)(A).

      Plaintiff is advised that the failure to respond to this order will lead the Court
to recommend dismissal pursuant to Rule 41(b) of the Federal Rules of Civil
Procedure.

        IT IS SO ORDERED.



                                                                                               :
                                                                Initials of Preparer   gr




CV-90 (03/15)                         Civil Minutes – General                               Page 2 of 2
